18‐1424 
     Spillers v. N.Y.C. Health & Hosps. Corp. 
                                                                                            
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                   
                                            SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 17th day of April, two thousand nineteen. 
 4    
 5         PRESENT:  GUIDO CALABRESI, 
 6                          RAYMOND J. LOHIER, JR., 
 7                          RICHARD J. SULLIVAN, 
 8                                  Circuit Judges.   
 9         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10         MARK SPILLERS, 
11    
12                          Plaintiff‐Appellant, 
13    
14                 v.                                                           No. 18‐1424 
15                                                                             
16         NEW YORK CITY HEALTH AND   
17         HOSPITALS CORPORATION,   
18         KINGS COUNTY HOSPITAL CENTER, 
19    
20                          Defendants‐Appellees. 
21         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22    
 1         FOR APPELLANT:                                MARK SPILLERS, pro se, 
 2                                                       Brooklyn, NY. 
 3    
 4         FOR APPELLEES:                                YASMIN ZAINULBHAI (Jeremy 
 5                                                       W. Shweder, on the brief), for 
 6                                                       Zachary W. Carter, 
 7                                                       Corporation Counsel of the 
 8                                                       City of New York, New York, 
 9                                                       NY. 
10          
11         Appeal from a judgment of the United States District Court for the Eastern 

12   District of New York (Pamela K. Chen, Judge). 

13         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

14   AND DECREED that the judgment of the District Court is AFFIRMED.   

15         Mark Spillers, pro se, appeals from a judgment of the District Court (Chen, 

16   J.), granting the defendants’ motion for judgment on the pleadings pursuant to 

17   Rule 12(c) of the Federal Rules of Civil Procedure.    Spillers sued his former 

18   employers, the New York City Health and Hospitals Corporation and Kings 

19   County Hospital Center, claiming, among other things, that they violated the 

20   Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101 et seq., by failing to 

21   provide reasonable accommodations for his mental disability.    As relevant to this 

22   appeal, the District Court dismissed the action because Spillers did not exhaust 

23   his failure to accommodate claim prior to bringing suit and because the 
                                               2
 1   accommodation he requested was in any event unreasonable.    We assume the 

 2   parties’ familiarity with the underlying facts and the record of prior proceedings, 

 3   to which we refer only as necessary to explain our decision to affirm.     

 4         This Court reviews a dismissal for judgment on the pleadings pursuant to 

 5   Rule 12(c) de novo, accepting all factual allegations as true and drawing all 

 6   reasonable inferences in the plaintiff’s favor.    Jaffer v. Hirji, 887 F.3d 111, 114 (2d 

 7   Cir. 2018).    In order to survive a Rule 12(c) motion, a complaint “must contain 

 8   sufficient factual matter, accepted as true, to state a claim to relief that is plausible 

 9   on its face.”    Bank of N.Y. v. First Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 

10   2010) (quotation marks omitted).     

11         We conclude that the District Court properly dismissed Spillers’ ADA 

12   accommodation claim for failure to exhaust his administrative remedies.   

13   “Ordinarily, a plaintiff seeking to bring a claim pursuant to the [ADA] . . . must 

14   exhaust administrative remedies through,” as relevant here, the Equal 

15   Employment Opportunity Commission (EEOC).    Soules v. Conn., Dep’t of 

16   Emergency Servs. & Pub. Prot., 882 F.3d 52, 57 (2d Cir. 2018).    Claims that were 

17   not asserted before the EEOC may be litigated only if they are reasonably related 


                                                 3
 1   to those that were filed with the agency.    Id.    A claim is reasonably related to 

 2   filed claims “if the conduct complained of would fall within the scope of the 

 3   EEOC investigation which can reasonably be expected to grow out of the charge 

 4   that was made.”    Littlejohn v. City of New York, 795 F.3d 297, 322 (2d Cir. 2015) 

 5   (quotation marks omitted).     

 6         In his EEOC complaint, Spillers alleged discrimination on the basis of his 

 7   disability, but did not include a failure to accommodate claim or indicate that he 

 8   sought any accommodation for his disability, even though the EEOC complaint 

 9   form gave him an opportunity to do so.    Spillers argues that a letter he attached 

10   to his complaint alleges a failure to accommodate.    But the letter states only that 

11   Spillers was advised by medical professionals to take time off of work and that he 

12   was informed that he should file a workers’ compensation claim.    The letter does 

13   not actually request any time off of work.    Because Spillers claimed disability 

14   discrimination but did not claim a failure to accommodate, the agency could not 

15   have been expected to investigate the latter claim.     

16         For the first time on appeal, Spillers also claims agency error in connection 

17   with filing his EEOC complaint.    Although under certain circumstances a 


                                                4
 1   plaintiff may show that his ADA claim is properly exhausted if he presents 

 2   evidence of agency error in completing the EEOC complaint, see Deravin v. Kerik, 

 3   335 F.3d 195, 199–200, 203 (2d Cir. 2003), we conclude that Spillers forfeited this 

 4   argument before the District Court.    See, e.g., United States v. Angell, 292 F.3d 

 5   333, 337 (2d Cir. 2002).    For these reasons, we affirm the District Court’s 

 6   dismissal of Spillers’ failure to accommodate claim as unexhausted.   

 7          We have considered all of Spillers’ remaining arguments and conclude that 

 8   they are without merit.1    For the foregoing reasons, the judgment of the District 

 9   Court is AFFIRMED.     

10                                             FOR THE COURT:   
11                                             Catherine O’Hagan Wolfe, Clerk of Court 




      In his reply brief on appeal, Spillers purports to challenge the District Court’s dismissal 
     1 

     of his national origin and disability discrimination claims as time‐barred.    Spillers 
     waived these challenges because his opening brief stated that he challenges only the 
     dismissal of his failure to accommodate claim.    Liberally construing his brief, Spillers 
     also argues for the first time on appeal that he was improperly denied workers’ 
     compensation and that he was subjected to a hostile work environment.    Because these 
     arguments were not raised in the District Court, we decline to address them.    See 
     Harrison v. Republic of Sudan, 838 F.3d 86, 96 (2d Cir. 2016). 
                                                   5